DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed on May 27, 2022 has been considered.  However, the amended claims have changed the scope of the claims and required further reconsideration.  The new Rejection will be set forth below.
	 Claims 1, 2, 5-11 and 15-25 are pending.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  The phrase of “of the of the…” [line 1] must be rewritten to --of the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 2, 5-11 and 15-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation of “based on the control of the of the operation of the internal combustion engine by the control system, a global low-temperature decomposition chemical combustion reaction occurs within at least one cylinder of the internal combustion engine at one or more of the following conditions” renders the claim indefinite [Note: Examiner suggests to rewrite this limitation as follow: --based on the control of the of the operation of the internal combustion engine by the control system, determining a global low-temperature decomposition chemical combustion reaction; wherein a global low-temperature decomposition chemical combustion reaction occurs within at least one cylinder of the internal combustion engine at one or more of the following conditions…”]; and the limitation of “the following conditions” renders the claim indefinite; since there is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation of “at a temperature…” renders the claim indefinite, since it is not clear that which temperature or what kind of temperature [engine temperature, intake air temperature, exhaust gas temperature, etc.] is to be applied? And how or by which way a temperature is able to be obtained? [notes: a means for determining, obtaining or detecting a temperature must be included].
Claim 1 recites the limitation of “at an equivalence ratio…” renders the claim indefinite, since it is not clear that how or by which way an equivalence ratio is able to be obtained? [notes: a means for determining, obtaining or detecting an equivalence ratio must be included].
Claim 1 recites the limitation of “at an air/fuel ratio…” renders the claim indefinite, since it is not clear that how or by which way an air/fuel ratio is able to be obtained? [notes: a means for determining, obtaining or detecting an air/fuel ratio must be included].
Similarly, claim 15 includes the same indefinite limitation as in claim 1.

The Applicant is required to clarify or to revise the claimed features.   


Claim Suggestions
6.	Claim 1:	An engine management system comprising:
	an internal combustion engine including at least one piston comprising at least one micro-chamber and a corresponding vent; and
	a control system, 
wherein the control system 
receives engine one or more readings from one or more sensors, arranged on or in the internal combustion engine; 
receives one or more operational parameters of the internal combustion engine; and
wherein the readings are temperature [engine temperature, intake temperature, exhaust temperature, etc.], an equivalence ratio, and air/fuel ratio;
determines an equivalence ratio [if an equivalence ratio cannot read from the sensor(s)];
controls an operation of the internal combustion engine;
based on the controlled operation of the internal combustion engine, determines whether a global low-temperature decomposition chemical combustion reaction occurs within at least one cylinder of the internal combustion engine, 
wherein the global low-temperature decomposition combustion chemical reaction occurs at one or more of the following conditions: 
(a) a temperature within a range of greater than or equal to 600K and less than or equal to 1000K, 
(b) an equivalence ratio within a range of greater than or equal to 0.06 and less than or equal to 2.0, and
(c) an air/fuel ratio within a range of greater than or equal to 26.5 and less than 30.	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

8.	Claims 1, 2, 5-11, 15-21 are rejected under 35 USC 103 as obvious over Yu et al. (US 2007/0137611 A1) in view of di Priolo et al. (US 6,178,942).
Regarding claim 1, Yu Reference illustrates an internal combustion engine [Figure 1] including at least one piston (4); and a control system [(ECU (30)], wherein the control system (30) receives one or more engine readings from one or more sensors [mass flow sensor (18)] arranged on or in the internal combustion engine [Figure 1]; receives one or more operation parameters of the internal combustion engine [para. 0032]; and control an operation of the internal combustion engine [para. 0032], wherein based on the control of the operation of the internal combustion engine by the control system, a global low-temperature decomposition chemical reaction occurs within at least one cylinder (2) of the internal combustion engine [para. 0004].
Yu Reference teaches the claimed invention claim invention except the piston comprising at least one micro-chamber and corresponding vent.
Di Priolo invention teaches the piston [Figures 1 and 2] comprising at least one micro-chamber [reaction chamber (115)] and corresponding vent [orifices (116, 118, 120, 122, 124)].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Di Priolo invention would have been applied in the pertinent art of Yu invention.  
It would have been obvious to one having ordinary skill in the art before the effective filling date to have provided the system of Yu invention to be constructed the piston configuration which includes at least one micro-chamber and corresponding vent as taught by di Priolo invention for the purpose of improve efficiency and lower emissions in order to manage operation of direct-injection internal combustion engine.
	Regarding the global temperature decomposition chemical reaction occurs at one or more of the following conditions: (a) at a temperature within a range of greater than or  equal to 600K and less than or equal to 1000K, note: only condition (a) will be taken as a positive limitation for this time examination].	
However, Yu Reference teaches the temperature range from 800K to 1100K necessary for H2O2 decomposition [para. 0004].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955) and In re Aller, 105 USPQ 233; 
Regarding claim 2, as discussed in claim 1, the modified Liu invention further teaches the at least one micro-chamber and the at least one corresponding vent is configured to store at least one species of radical from a first combustion cycle to at least one subsequent combustion cycle [abstract, di Priolo invention and para. 0028, Liu invention].
	Regarding claims 5, the modified Liu invention, the modified Liu invention further teaches the engine inputs as claimed [see para. 0031].
Regarding claims 6 and 7, also see para. 0031.
Regarding claim 8, method as claimed would have been described as in the apparatus claim 1.
Regarding claims 9 and 10, see di Priolo invention.
Regarding claim 11, see discussion in claims 1 and 2.  Further see col. 3, lines 48-58 [di Priolo invention].
Regarding claims 15-18, see explanations in claims 1, 2 and 11.
Regarding claims 19-21, see explanation in claim 1.
Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.

Allowable Subject Matter
9.	Claims 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
10.	Applicant's amendment filed on May 27, 2022 have been fully considered but it is not persuasive.  The Applicant have amended the claims 1 and 8; however, the pending claims are not clearly described what the invention is; Therefore, the amended claims 1, 2, 5-11, 15-21 continue to be rejected as set forth above.  The above explanation clearly describes the meaning of what the examiner understood.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /J.H.H./
June 13, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 14, 2022